Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (2016) in view of Wen et al (Dec. 2018) in view of Cao et al (CN105126893, English translation).
Guo teaches phosphorus doped carbon nitride tubes layered with a layered micro-nanostructure for enhanced visible light photocatalytic hydrogen evolution. 
Guo teaches these unique properties of GCN allow for its diverse applications, such as photo-catalytic hydrogen evolution, the oxygen reduction reaction (ORR), and oxygen evolution reaction (OER). 
Guo, pages 1830-1831, teaches simply, melamine and phosphorous acid was dissolved in deionized water under heating. Then, under phosphorous acid assisted hydrothermal conditions (pH 1–3), the melamine was partly hydrolyzed in situ into cyanuric acid. Then the regular and stable hexagonal cylinder precursors were finally prepared through the molecule self-assembly between melamine and cyanuric acid. Simultaneously, the phosphorous acid molecules could adsorb on the surface of precursor. After the thermal treatment, P from phosphorous acid squeezed into the GCN skeleton and the P-TCN was formed. It exhibited enhanced visible-light photocatalytic properties owing to the hierarchical micro-nanostructure and the P doping of GCN.
Guo, page 1831, teaches the formation of hexagonal tubes was mainly due to the release of gas, including NH3, NO2, NO, N2O/CO2, PH3, and P, after pyrolysis of the supramolecular complex.
Although Guo teaches a phosphorus doped carbon nitride tubes layered with a layered micro-nanostructure, Guo does not teach treating this with sodium borohydride. 
Wen teaches defective g-C3N4 prepared by the NaBH4 reduction for high performance H2 production. 
Wen, abstract, teaches we present the NaBH4 reduction route to introduce the defects into the graphitic carbon nitride (g-C3N4) to enhance photocatalytic activity.
Wen teaches first, 0.8 g of g-C3N4 and 0.6 g of NaBH4 were fully ground in a mortar for 30 min. Then, the ground solid powder was transferred into the crucible and roasted in a 300 °C muffle furnace. The muffle was heated up to 300 °C before roasting the mixture at 15, 30, 45 and 60 min. Finally, the obtained solid powder was washed two times with deionized water and ethanol, respectively. The sample was dried in a 60 °C oven.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to increase the g-C3N4 to NaBH4 mass ratio to introduce further defects into the g-C3N4 and enhance photocatalytic activity. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to treat with NaBH4 and calcine as taught by Wen the phosphorus doped carbon nitride tubes layered with a layered micro-nanostructure as taught by Gou to introduce the defects into the graphitic carbon nitride (g-C3N4) and enhance photocatalytic activity. 
Although the references teaches a phosphorus doped carbon nitride tubes layered with a layered micro-nanostructure treated with sodium borohydride, the references do not teach passing exhaust gas to be treated through it and completing the treatment under illumination. 
Cao teaches graphite phase carbon nitride. 
Cao teaches the prepared g-C3N4 material is high in photocatalytic activity and can be used in the pollution control processes such as exhaust gas and wastewater treatment.
Cao teaches the graphite phase carbon nitride material is used for photocatalytic or ozone photocatalytic degradation of organic pollutants in exhaust gas or waste water. 
Cao teaches exhaust gas can be catalytically degraded under visible light. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to pass exhaust gas through and over the phosphorus doped carbon nitride tubes layered with a layered micro-nanostructure as taught by the references above under visible light as taught by Cao because g-C3N4 material is high in photocatalytic activity and can be used in the pollution control processes such as exhaust gas. 

Regarding claim 7, Guo, supporting information, teaches the mixture was transferred into an autoclave with Teflon liner and heated at 180 °C for 10 hours. Finally, the resultant solids were heated to 500 °C for 4 hours under a flow of nitrogen with a heating rate of 2.5 °C /min.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that other inert gas such as argon can be substituted in for nitrogen as both nitrogen and argon have the ability to create an inert atmosphere. 
Further, Wen teaches the muffle was heated up to 300 °C before roasting the mixture at 15, 30, 45 and 60 min.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that any heating rate can be used as long as it does not destroy the material of the muffle. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the temperature of the roasting can decrease and the roasting time can increase as long as it achieves the same results. 

Regarding claim 8, Guo teaches 1g (8 mmol) melamine with different amounts (varied from 1.2g, 0.8g and 0.6g) of phosphorous acid was dissolved in 100 ml deionized water. 	Further, Wen teaches 0.8 g of g-C3N4 and 0.6 g of NaBH4 were fully ground in a mortar for 30 min.

Regarding claim 9, Guo teaches a photocatalytic experiment comprising a xenon 300 W lamp. 


Response to Arguments
Applicant's arguments filed 9/24/22 have been fully considered but they are not persuasive. 
Applicant argues Wen does not cure the deficiency of Guo, as Guo is also silent with respect to these elements of claim 6. Wen discloses 0.8 g of g-C3N4 and 0.6 g of NaBH4, were fully ground in a mortar for 30 min to prepare defective g-C3N, for high-performance H2 production. The mass ratio of g-C3N4 and NaBH4 is 4:3. Thus, Wen does not teach or suggest “the mass ratio of said phosphorus-doped tubular carbon nitride and said sodium borohydride is 5 :1,” as required by claim 6.
Examiner respectfully traverses. 
As stated above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to increase the g-C3N4 to NaBH4 mass ratio to introduce further defects into the g-C3N4 and enhance photocatalytic activity. 
CN107744824, English translation, teaches a modified gC 3 N 4 Visible light-based photocatalyst, its preparation method and application, the purpose of which is to use NaBH 4 Reduction method for g-C3N4 The base is modified to change its band gap width and position, thereby increasing its response range to visible light, and by changing its valence band and conduction band position, so that it can photocatalyze water oxidation and reduce dissolved oxygen in water to produce hydrogen peroxide. 
The method to make the photocatalyst is as follows:
The substance A is fired at 400°C to 500°C for 3 to 5 hours, and washed with water to obtain the precursor gC 3 N 4 ; After the substance A is polymerized at 400oC ~ 500oC, it can produce g C with tri-s-triazine structure C3 N4 ;
(2) the precursor gC obtained in step (1) 3 N 4 Mixed with a reducing agent, reduced in an inert atmosphere, and washed with water to obtain the modified gC 3 N 4 based visible light photocatalysts.
Wherein the precursor gC of step (2) 3 N 4 with the NaBH 4 has a mass ratio of mixing is 1:(2-6).
Therefore, this reference demonstrates that increasing mass ratio of the g-C3N4 to NaBH4 above 4:3 to for example 1: (2-6) as explained in the Non-Final rejection above, results in enhanced photocatalytic activity.
Further, applicant argues Wen does not teach a mass ratio to prepare defective g-C3N4 for exhaust treatments. 
Examiner respectfully traverses. 
Guo teaches these unique properties of GCN allow for its diverse applications while Wen NaBH4 a reduction route to introduce the defects into the graphitic carbon nitride (g-C3N4) to enhance photocatalytic activity.
Therefore, an enhanced photocatalytic NaBH4 reduced graphitic carbon nitride (g-C3N4) can broadly be used in diverse applications such as passing exhaust gas through the enhanced photocatalytic NaBH4 reduced graphitic carbon nitride and catalytically degrading organic pollutants in exhaust gas under visible light as taught by Cao as the photocatalytic NaBH4 reduced graphitic carbon nitride as taught by the combined references has enhanced photocatalytic activity. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/6/22